968 F.2d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lawrence Michael BROADWAY, Plaintiff-Appellant,v.Charles CREECY;  Charles Manggia;  Mr. Lucas;  MR. Earle;Ann Amerie;  Keith Smith, Defendants-Appellees.
No. 92-6541.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 30, 1992Decided:  July 17, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-92-182-CRT-BR)
Lawrence Michael Broadway, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before SPROUSE, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Lawrence Michael Broadway appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Broadway v. Creecy, No. CA-92-182-CRT-BR (E.D.N.C. Apr. 17, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED